Opinion by
Cline, J.
At the trial the president of the petitioner testified that the invoice prices represented the actual prices paid; that his firm had been buying this type of instrument from the seller for about 55 years and that during, that period there had been no question as to the dutiable value of the merchandise imported; that the only information as to the correct valuation which the appraiser-was able to obtain from the United States consulate in Paris was a printed price-list; that he disagreed with customs officials about the price list, which he believed' to be a retail price list, and appeals for reappraisement were filed in each instance; that he endeavored to obtain information as to the foreign market values and secured an affidavit which counsel stated did not fully support his position; and that he accepted a compromise in the final disposition of the appeals for reappraisement. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the-case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.